Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-16, and 18-26 are allowed. 
Jensen et al. (US 2016/0021293, hereinafter Jensen) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Jensen fails to teach or suggest “…the first image data representing one or more subjects within a field of view of the image capture device; performing facial recognition on the first image data based on priority subject image-indicative data comprising coefficient data for a particular subject, wherein performing the facial recognition comprises: applying a trained neural network to the coefficient data and to the first image data; and identifying a face of the particular subject based on the application of the trained neural network to the coefficient data and to the first image data” in combination with all other limitations recited in claim 21.
Independent claims 13 and 25 recite a similarly allowed limitation.
Dependent claims 2-4, 6-12, 14-16, 18-24, and 26 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jensen is the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Jensen discloses, an image capture device comprising: a memory (14 and/or 16) containing priority subject image-indicative data corresponding to at least one particular subject (par [0042]); and -31-Qualcomm Ref. No. 176321C1 at least one processor (12) coupled to the memory for accessing the priority subject image-indicative data (fig 2), the at least one processor being configured to: obtain first image data from a camera of the image capture device (42, fig 7, 502), the first image data representing one or more subjects within a field of view of the image capture 5device (figs 4-6); perform facial recognition on the first image data (fig 7, 508, 510, 512, and 514); determine, based on the facial recognition, that the one or more subjects include a particular subject based on priority subject image-indicative data (pars [0087]-[0089]); select a region of interest corresponding to at least the particular subject (pars [0089]-[0090]); 10and process a second image based on the selected region of interest (pars [0091]-[0092]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696